Gulf Coast Bank & Trust Co. v Brand Consulting Group, Inc. (2019 NY Slip Op 04581)





Gulf Coast Bank & Trust Co. v Brand Consulting Group, Inc.


2019 NY Slip Op 04581


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, NEMOYER, AND CURRAN, JJ.


592 CA 18-02276

[*1]GULF COAST BANK & TRUST COMPANY, PLAINTIFF-RESPONDENT,
vBRAND CONSULTING GROUP, INC., AND LEIGH A. BRAND, DEFENDANTS-APPELLANTS.


DANIELS, PORCO AND LUSARDI, LLP, CARMEL (ROBERT C. LUSARDI OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
ALTABET LAW LLC, NEW YORK CITY (EDWARD D. ALTABET OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order and judgment (one paper) of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered June 4, 2018. The order and judgment, among other things, granted plaintiff's motion for summary judgment and denied defendants' cross motion to compel arbitration. 
It is hereby ORDERED that the order and judgment so appealed from is unanimously affirmed without costs.
Entered: June 7, 2019
Mark W. Bennett
Clerk of the Court